
	

114 HR 2060 IH: United States-Mexico Economic Partnership Act
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2060
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2015
			Mr. Cuellar introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To promote economic partnership and cooperation between the United States and Mexico, particularly
			 in the areas of academic exchange, entrepreneurship, and infrastructure
			 integration.
	
	
 1.Short titleThis Act may be cited as the United States-Mexico Economic Partnership Act. 2.PurposeThe purpose of this Act is to promote economic partnership and cooperation between the United States and Mexico, particularly in the areas of academic exchange, entrepreneurship, and infrastructure integration.
		3.Expansion of United States-Mexico academic exchange programs
 (a)In generalThe President is authorized to expand United States-Mexico academic exchange programs at the secondary, post-secondary, and post-graduate levels.
 (b)PriorityThe programs described in subsection (a) should give priority to strengthening ties between communities and academic institutions located in the covered United States-Mexico border region.
 (c)Sense of CongressIt is the sense of Congress that the programs described in subsection (a) should reflect the goals of the 100,000 Strong in the Americas Initiative and should seek to double the number of students studying in each other’s country by not later than 5 years after the date of the enactment of this Act.
			4.Establishment of United States-Mexico entrepreneurship cooperation, training, and mentoring
			 programs
 (a)In generalThe President is authorized to establish programs to support cooperation, training, and mentoring of entrepreneurs in the covered United States-Mexico border region. Such programs shall be implemented in coordination with the 100,000 Strong in the Americas Initiative.
 (b)ElementsThe programs described in subsection (a) shall seek to carry out innovative projects through United States and Mexican academic institutions and businesses to assist prospective and developing entrepreneurs to strengthen their business skills and promote cooperation and joint business initiatives in the covered United States-Mexico border region.
 (c)Matching fundsThe programs described in subsection (a) should seek to ensure United States Government funds are matched by private sector funds for purposes of carrying out such programs through the 100,000 Strong in the Americas Initiative’s Innovation Fund.
 (d)Sense of CongressIt is the sense of Congress that the programs described in subsection (a) should reflect the goals of the 100,000 Strong in the Americas Initiative and should seek to provide not less than 100 grants of not more than $25,000 each for participants in the programs.
 (e)FundingAmounts made available for Educational and Cultural Exchange Programs shall be made available to carry out the programs described in subsection (a). 5.United States-Mexico energy infrastructure coordination and cooperation programs (a)In generalThe President is authorized to promote United States-Mexico energy infrastructure coordination and cooperation through programs to support vocational-level education, internships, and exchanges between the two countries particularly in the region in which the Eagle Ford Shale is located and in proximity to such region.
 (b)ElementsThe programs described in subsection (a) shall seek to promote energy extraction related skills that can be provided by educational institutions located in the region described in subsection (a) or in proximity to such region, including by seeking to provide such skills to individuals in Mexico who are seeking vocational level jobs in Mexico’s energy sector.
 (c)Sense of CongressIt is the sense of Congress that the programs described in subsection (a) should seek to provide education, internships, and exchanges for at least 1,000 participants in the programs.
 (d)FundingAmounts made available for Educational and Cultural Exchange Programs shall be made available to carry out the programs described in subsection (a). 6.DefinitionsIn this Act:
 (1)100,000 Strong in the Americas InitiativeThe term 100,000 Strong in the Americas Initiative means the initiative established in March 2011 by the United States Government to increase educational exchanges in the Western Hemisphere.
 (2)Covered United States-Mexico border regionThe term covered United States-Mexico border region means those portions of the United States and Mexico that are within 100 kilometers of the international boundary between those countries.
			
